UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4964


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN DANIEL LARSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cr-00249-GBL-1)


Submitted:   March 17, 2011                 Decided:   April 8, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Brooke Sealy Rupert,
Research   &   Writing   Attorney,  Alexandria,   Virginia,  for
Appellant.   Neil H. MacBride, United States Attorney, Jacquelyn
Rivers, Special Assistant, James P. Gillis, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathan Daniel Larson appeals the judgment and amended

judgment revoking supervised release.                      He contends that (1) the

twenty-four      month       sentence       was       procedurally        unreasonable;

(2) the district court failed to ascertain whether he wanted to

allocute prior to imposition of sentence; (3) the district court

erred by imposing as a condition of supervised release that he

remain medication compliant; and (4) the district court was not

authorized to enter the amended judgment.                     We affirm the court’s

judgment in all respects except for the length of supervised

release,    vacate     that     portion         of    the     judgment     stating     the

duration    of    supervised       release,          vacate    the     court’s     amended

judgment   and    remand     the     case   to       the    district    court    for   the

limited    purpose    of     entry     of    final         judgment    reflecting      the

correct duration of supervised release.

           This      court     will     affirm        a     sentence     imposed     after

revocation of supervised release if it is within the applicable

statutory maximum and is not “plainly unreasonable.”                               United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                            In

determining       whether      a      revocation            sentence      is     “plainly

unreasonable,”       the     court     first         assesses    the     sentence      for

unreasonableness,        “follow[ing]           generally       the    procedural      and

substantive considerations that [it] employ[s] in [its] review

of original sentences.”            Id. at 438.             A revocation sentence is

                                            2
procedurally          reasonable        if    the    district        court     considered      the

Guidelines’           Chapter     7     advisory          policy     statements      and       the

18 U.S.C. § 3553(a) factors that it is permitted to consider in

a supervised release revocation case.                        Id. at 440.         A revocation

sentence        is     substantively          reasonable        if    the    district      court

stated      a       proper    basis     for     concluding         the    defendant       should

receive the sentence imposed, up to the statutory maximum.                                     Id.

Only      if    a     sentence    is     found       procedurally         or     substantively

unreasonable will this court “then decide whether the sentence

is plainly unreasonable.”                    Id. at 439.        A sentence is “plainly”

unreasonable if it is clearly or obviously unreasonable.                                 Id.

                Because it is clear that the district court intended

to sentence Larson to the maximum allowed by law, any procedural

error regarding the advisory Guidelines range of imprisonment

was harmless.

                Larson’s      claim      that       the    district       court    failed       to

ascertain whether he waived his right to allocute is reviewed

for plain error.              Plain error review requires:                     (1) that there

be   an    error,       (2)   that      is    plain,      and   (3)      that    affected      the

Defendant’s substantial rights.                      United States v. Lewis, 10 F.3d

1086, 1092 (4th Cir. 1993).                    Larson bears the burden of showing

his substantial rights were violated.                           Id.       Even if there is

plain     error,       this     court    will       correct     the      error    only    if    it

seriously affects the fairness, integrity or public reputation

                                                 3
of   the    proceedings.     United      States      v.   Olano,     507    U.S.    725

(1993).       Given   the   clear    intent     of    the   district        court    to

sentence Larson to the statutory maximum, we will not notice the

error.

              We further conclude that the district court did not

err when it continued as a condition of supervised release that

Larson remain medication compliant without providing a rationale

for the condition.          Given that the original sentencing court

supported this condition with factfinding and the condition was

affirmed on appeal, it was not necessary for the court in this

instance to engage in further factfinding prior to continuing as

a condition of supervised release that Larson remain medication

compliant.

              We conclude that the district court erred by entering

an amended judgment based on Larson’s Fed. R. Crim. P. 35(a)

motion more than fourteen days after sentencing.                      Although the

amended judgment corrected the term of supervised release to one

year, the court was without jurisdiction to do so.                         See United

States v. Shank, 395 F.3d 466, 469 (4th Cir. 2005) (sentencing

court      lacks   jurisdiction     to   correct     a    sentence    outside       the

period specified in Rule 35).                For that reason, we vacate the

amended judgment.

              We affirm the judgment in all respects except for the

length of supervised release.                We vacate that portion of the

                                         4
judgment stating the length of supervised release, and remand

the case to the district court for the limited purpose of entry

of final judgment reflecting that the supervised release be one

year.    We also vacate the amended judgment.              We dispense with

oral    argument   because    the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                       5